Citation Nr: 0010115	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-17 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased (compensable) rating 
evaluation for service connected neuritis of the left 
thoracic region.

2.  Whether new and material evidence sufficient to reopen 
the veteran's claim of entitlement to service connection for 
degenerative arthritis of the back has been submitted.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from May 1942 to December 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Phoenix, 
Arizona, wherein a noncompensable rating evaluation for the 
veteran's service connected neuritis of the left thoracic 
region was continued and the veteran's claim for entitlement 
to service connection for degenerative arthritis of the back 
was denied as not being well grounded.  

In October 1998, the veteran and his spouse testified at a 
personal hearing over which a RO Hearing Officer presided.  

The issue of entitlement to service connection for arthritis 
of the back will be addressed in the REMAND portion of this 
decision.


FINDING OF FACT
 
The veteran's neuritis of the left thoracic region is 
principally asymptomatic without any evidence of specific 
spinal root or peripheral nerve dysfunction.


CONCLUSION OF LAW

The schedular criteria for a compensable rating evaluation 
for neuritis of the left thoracic region have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71a, 4.123, 
4.124a; Diagnostic Codes 5291, 5297, 8619 (1999).
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected for neuritis of the left thoracic region, 
which has been evaluated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5297 [removal of ribs].

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant law and regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (1999).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). 

Additional law and regulations specific to this case will be 
discussed where appropriate below.

Factual background

In considering the severity of a disability, consideration of 
the entire recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. §§ 4.1, 4.2, 4.41; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  As indicated above, however, the focus of the 
Board's inquiry is on the current level of disability.  See 
Francisco, supra.

Service medical records reveal that the veteran was 
hospitalized in October 1943 for intercostal neuritis.  
Service medical records dated in November 1943 show that the 
veteran's pain in the back had improved and that he was 
discharged to duty.

The veteran was initially awarded entitlement to service 
connection for chronic multiple neuritis by rating action 
dated in December 1947, wherein a noncompensable evaluation 
was assigned.  In a decision dated in October 1981, the Board 
determined that the veteran was not entitled to an increased 
(compensable) evaluation for his service-connected chronic 
multiple neuritis.  By rating action dated in October 1984, 
the RO continued the prior noncompensable rating evaluation 
of the veteran's service-connected disability which was 
described as neuritis of the left thoracic region.

By rating action dated in August 1993, the veteran's 
noncompensable rating evaluation for his service-connected 
neuritis of the left thoracic region was continued.  The RO 
determined that the evidence did not demonstrate that the 
veteran had been treated for neuritis.  The veteran's 
symptoms were shown to be the result of degenerative disc 
disease and not the result of intercostal neuritis.

In January 1998, the veteran requested that he be granted a 
compensable evaluation for his service-connected neuritis of 
the left thoracic region.  In support of his claim, the 
veteran submitted private medical records dated from 
September 1993 to July 1995.  In general, these referred to 
problems with the cervical and lumbar spine areas.  As an 
example, a private medical record dated in July 1994 shows 
that the veteran reported neck and low back pain.  The 
examiner noted slight pressure on the spinal cord area at C4-
5.  The examiner also indicated that the veteran complained 
of longstanding low back pain with radiculopathy.  The 
thoracic area was not mentioned.

In July 1995, X-rays of the lumbar spine revealed narrowing 
in the lower lumbar discs which was very modest, with some 
lipping and calcification, and some degeneration in the facet 
areas.

A private hospital emergency service record dated in June 
1997 shows that the veteran presented with tightness in both 
arms, shoulders and upper chest.  The final diagnosis was 
acute neck and chest pain secondary to arthritis.

The veteran underwent a VA neurological disorders examination 
in March 1998.  
The veteran reported experiencing pain in the lowermost 
thoracic, possibly uppermost lumbar, region.  The pain was on 
the right and not on the left.  He indicated that he had some 
pain in the left, but none in the last six to twelve months.  
He also indicated that when he did have pain in the left 
side, it was never as severe as on the right.  He had no pain 
in the thoracic spine or chest.  He had no pain on breathing 
and no anterior or lateral rib pain, right or left.

Physical examination revealed that sensory examination to 
pinwheel of the chest and thoracic spine was essentially 
normal.  The veteran was in no acute distress, and there was 
no pain or tenderness about the sternum or anterior ribs.  
There was moderate tenderness in the region of the lowermost 
rib cage, posterior to posterolaterally on the right in the 
intercostal region and over the rib itself.  In a similar 
analogous area on the left, there was only minor tenderness 
to palpation and no other symptoms in the region.  

The examiner concluded that while the record appeared to 
reflect intercostal neuritis of the left thoracic region, at 
the present time there was minimal, if any, symptomatology in 
the area, symptomatology being on the right.

The veteran also underwent a VA spine examination in March 
1998.  He denied any specific problems with neuritic pain 
such as a burning or tingling sensation of the thoracic 
region of the spine.  The examiner indicated that the veteran 
did not have any symptoms, by his report, of thoracic 
neuritis or any neuritic type pain.  The veteran indicated 
that the pain he experiences is in the lumbar region with 
some radicular quality down both legs on occasion.  The 
examiner indicated that upon physical examination, he could 
not find any specific weakness of any peripheral nerve or 
nerve root.   The examiner noted that he did not find any 
evidence of radiculopathy or thoracic neuritis.  The 
assessment suggested a history of severe osteoarthritis 
involving the cervical, thoracic and dorsal spine.  The 
diagnosis was osteoarthritis of the spine.

An MRI report of the thoracic spine dated in April 1998 
revealed was extensive bony degenerative change and normal 
thoracic cord.

The veteran and his spouse testified at a hearing before the 
RO in October 1998.  He indicated that he has many 
limitations as a result of his disability.  He indicated that 
he was initially told that his symptoms were the result of 
neuritis, but that now, his symptoms are described as being 
the result of arthritis.  He indicated that he is limited in 
his daily activities, that he cannot raise himself from a 
chair, that he cannot turn his body, especially when driving 
a car, and that he cannot get out of a bath tub.  The veteran 
indicated that he has burning pain and sensations of pins and 
needles.  He noted that he has shooting pain that radiates 
down to his legs.  The veteran also indicated that his whole 
spine, and not simply the thoracic region, was symptomatic as 
a result of his service-connected injury, and that, perhaps, 
he had been given an incorrect diagnosis at some point during 
service and thereafter.  The veteran indicated that his 
symptoms primarily involve the lumbar area and not the 
thoracic area.  


Analysis

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board finds that the veteran's claim for an 
increased rating evaluation for his neuritis of the left 
thoracic region is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Upon the submission of a well grounded claim, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim. 38 U.S.C.A. § 5107 (West 1991).  In the instant 
case, there is ample medical and other evidence of record, 
the veteran has been provided a hearing and a recent VA 
examination, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a) (West 1991). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 1991).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail." 
To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Discussion

The Board has reviewed all the evidence of record, including 
the most recent medical examination reports, all of which 
have been described in detail above.  The recent VA 
examinations showed that there was no evidence of thoracic 
neuritis.  The examinations revealed that the veteran's left 
thoracic region was asymptomatic.  The medical evidence of 
record indicates that the veteran's primary disability is 
osteoarthritis of the entire spine.  

As the veteran is service connected for thoracic neuritis, an 
unlisted condition, the disability is rated by analogy to the 
criteria for removal of ribs, 38 C.F.R. § 4.71a, Diagnostic 
Code 5297, as it is a closely related disease or injury in 
which not only the function affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20 (1999).  Pursuant to this Code, a 10 percent 
evaluation is warranted when there has been a removal of one 
or a resection of two or more ribs without regeneration.  A 
20 percent evaluation is warranted when there has been a 
removal of two ribs.  A 30 percent evaluation is warranted 
when there has been a removal of three or four ribs.  A 40 
percent evaluation is warranted when there has been a removal 
of five or six ribs.  To attain the maximum rating of 50 
percent, there must have been a removal or more than six 
ribs.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(1999).  This is the situation in this case.

The Board has also given consideration to evaluating the 
veteran's service-connected disability under a different 
Diagnostic Code.  The assignment of a particular Diagnostic 
Code is completely dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en 
banc).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992). 

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, can also be rated on a scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See 38 C.F.R. 
§ 4.123 (1999).  The maximum  rating which may be assigned 
for neuritis not characterized by organic changes referred to 
in this section will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis.  Id. 

Under Diagnostic Code 8619, neuritis of the thoracic region 
can be rated analogous to paralysis of the long thoracic 
nerve.  Pursuant to this Code, a noncompensable evaluation is 
warranted where there is mild incomplete paralysis of the 
long thoracic nerve.  A 10 percent evaluation is appropriate 
where there is moderate incomplete paralysis of the long 
thoracic nerve.  A 20 percent evaluation is warranted where 
there is severe incomplete paralysis of the long thoracic 
nerve, or where there is complete paralysis of the long 
thoracic nerve manifested by an inability to raise the minor 
arm above the shoulder level or a winged scapula deformity.  
The maximum 30 percent evaluation is warranted where there is 
complete paralysis of the long thoracic nerve manifested by 
an inability to raise the major arm above the shoulder level 
or a winged scapula deformity. 

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just". 38 C.F.R. § 4.6 (1999).

As indicated hereinabove, the most recent VA examinations 
showed that there was no evidence of radiculopathy or 
thoracic neuritis.  The examinations revealed that the 
veteran's left thoracic region was asymptomatic and the 
veteran testified that his primary disability involved his 
lumbar spine and not his thoracic spine.  As such, the 
findings are indicative of no more than a disability which 
would be characterized as mild and which would result in a 
noncompensable evaluation under Diagnostic Code 8619.

The Board has also given consideration to rating the 
veteran's service -connected thoracic disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5291 [limitation of 
motion, dorsal spine].   In this case, however, there has 
been identified no limitation of motion of the thoracic 
spine. 

The Board notes that in DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995), the Court held that it was improper to assign a 
particular disability rating where the examination merely 
recorded the veteran's range of motion at the time without 
considering his functional loss.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Additionally, 38 C.F.R. §§ 4.40 and 
4.45 require the Board to consider pain, swelling, weakness, 
and excess fatigability when demonstrating the appropriate 
evaluation for the veteran's disability.  However, the Board 
finds that that without symptomatology of limitation of 
motion secondary to neuritis of the left thoracic region, 
there can be no basis on which to establish an increased 
disability evaluation pursuant to 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, because there is no additional functional loss 
attributable to pain caused by the service-connected 
disability.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected neuritis of the left 
thoracic region.  
The medical findings, described above, are indicative of a 
noncompensable evaluation for the veteran's service connected 
neuritis of the left thoracic region because such is 
essentially asymptomatic.  The benefit sought on appeal is 
accordingly denied.

The Board has no reason to doubt the veteran's hearing 
testimony and his other statements to the effect that he 
experiences significant discomfort due to back problems.  As 
discussed in detail above, the medical evidence does not 
ascribe such problems to the service-connected neuritis of 
the left thoracic region but rather to osteoarthritis.  The 
Board observes that the veteran is essentially contending 
that his primary back disability, osteoarthritis, is related 
to service and was misdiagnosed.  That issue, service 
connection for arthritis of the back, will be discussed in 
the REMAND section below.


ORDER

Entitlement to a increased rating for service-connected 
neuritis of the left thoracic region is denied.


REMAND

The second issue certified for appeal is whether a well-
grounded claim of entitlement to service connection for 
arthritis of the back has been submitted.   For reasons which 
will be explained below, the Board believes that the correct 
issue on appeal is whether new and material evidence 
sufficient to reopen the veteran's previously-denied claim of 
entitlement to service connection for arthritis of the back 
has been submitted.   The issue has been changed on the first 
page of the Board's decision to reflect the Board's 
conclusion.

Relevant law and regulations

In general, Board and RO decisions which are unappealed 
become final.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.1100, 20.1103 (1999).  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7104(West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.200 et seq., 20.302. (1999).

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156; Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

Procedural history

In December 1980, the veteran filed a claim of entitlement to 
service connection for osteoarthritis.  The veteran contended 
that his osteoarthritis had been originally misdiagnosed as 
neuritis.  By rating action dated in February 1981, the RO 
denied the veteran's claim for entitlement to service 
connection for osteoarthritis.  The veteran appealed that 
rating action to the Board, and by decision dated in October 
1981, the Board denied the veteran's claim for entitlement to 
service connection for osteoarthritis.  

In April 1993, the veteran requested that his service 
connection claim be reopened.  By rating action dated in 
August 1993, the RO denied the veteran's claim for 
degenerative disc disease of the lumbosacral spine.  The 
veteran did not appeal the decision.  

By rating action dated in May 1998, the RO determined that 
the veteran's claim for entitlement to service connection for 
degenerative arthritis, claimed as a back disability, was not 
well grounded.  The RO referred to the Board's 1981 decision, 
but did not address the matter of its finality. In July 1998, 
a Statement of the Case was issued which concerned the law 
and regulations governing entitlement to service connection.  
Again, the Board's 1981 decision was mentioned, but its 
finality was not discussed and the law and regulations 
concerning reopened finally denied claims was not provided to 
the veteran.

Analysis

The Board has carefully reviewed the procedural history of 
this case, described above.  The veteran did not appeal the 
final October 1981 Board decision or the August 1993 RO 
decision, both of which denied his claim of entitlement to 
service connection for arthritis of the back.  Under these 
circumstances, the issue which the RO should have adjudicated 
was whether new and material evidence which was sufficient to 
reopen the veteran's claim of entitlement to service 
connection for arthritis had been submitted.

The Board further notes that in finding the veteran's claim 
to be well grounded, the RO applied a different standard than 
is currently applicable to cases of this nature.
In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, VA must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, VA must determine whether, based upon 
all the evidence of record in support of the claim, the claim 
as reopened (as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
Third, if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App 203 (1999).

Thus, a determination as to the well groundedness of this 
claim may be made only if new and material evidence has been 
submitted.  Such initial determination must be made by the 
RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.] 

Accordingly, the Board is of the opinion that additional 
development is warranted.  In order to ensure that VA has met 
its duty to uphold the veteran's procedural due process 
rights pertinent to his appeal, the case is hereby REMANDED 
to the RO for the following actions:

The RO should readjudicate the issue of 
entitlement to service connection for 
arthritis of the back pursuant to the law 
and regulations governing the reopening 
of previously finally denied claims.  If 
the decision is adverse to the veteran, 
he and his representative should be 
furnished with an appropriate Statement 
of the Case setting forth the laws and 
regulations governing the reopening of 
previously finally denied claims.  The 
veteran and his representative should be 
given the opportunity to respond thereto.  
Thereafter, the case should thereafter be 
returned to the Board for further review, 
as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  



CONTINUED ON NEXT PAGE
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals


 

  "Thoracic spine" and "dorsal spine" are synonymous.  See Reiber v. Brown, 7 Vet. App. 513, 515 (1995): 
"Thoracic vertebrae are 'any of the 12 vertebrae dorsal to the thoracic region and characterized by articulation 
with the ribs.' ", citing Webster's Medical Desk Dictionary 715 (1986).
  38 C.F.R. § 19.35 (1999) provides that certification is for administrative purposes and does not serve to 
either confer or deprive the Board of jurisdiction of an issue. 

- 7 -


